141 Ga. App. 105 (1977)
232 S.E.2d 586
FLOWERS
v.
GEORGIA REAL ESTATE COMMISSION.
53036.
Court of Appeals of Georgia.
Argued November 2, 1976.
Decided January 5, 1977.
Rehearing Denied January 27, 1977.
*106 Carl J. Wilson, Jr., for appellant.
Arthur K. Bolton, Attorney General, Michael J. Bowers, Senior Assistant Attorney General, J. Michael Walls, Staff Assistant Attorney General, for appellee.
SMITH, Judge.
The Georgia Real Estate Commission (hereinafter, "commission"), after an evidentiary hearing, adjudged the appellant guilty of violating three provisions of Code § 84-1421 and revoked his real estate associate broker license. Appeal of decision was made to the Bibb County Superior Court, and from that court's affirmance of the commission's decision this appeal was filed. The appellant contends that the superior court erred in affirming the commission's findings because they were clearly erroneous in view of the evidence and were made upon unlawful procedure. Held:
1. The commission's findings are judicially reviewable if they are "[c]learly erroneous in view of the reliable, probative, and substantial evidence on the whole record." Ga. L. 1964, pp. 338, 356 (Code Ann. § 3A-120 (h-5)). This language has been interpreted to preclude review if "any evidence" on the record substantiates the administrative agency's findings of fact and conclusions of law. Ga. Dept. of Human Resources v. Holland, 133 Ga. App. 616 (211 SE2d 635). We find ample evidence in the record to support the commission's decision.
2. Appellant's contention that the decision was made upon unlawful procedure is without merit. The fact that the commission inquired into the absence of certain documentation of the appellant's testimony does not indicate that it refused to consider the testimony itself as evidence.
Judgment affirmed. Deen, P. J., and Webb, J., concur.